IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


HORATIO M. NIMLEY,                       :   No. 82 MAP 2015
                                         :
                  Appellant              :   Appeal from the Order of the
                                         :   Commonwealth entered September 15,
                                         :   2015 at No. 290 MD 2015.
            v.                           :
                                         :
                                         :
PENNSYLVANIA DEPARTMENT OF               :
CORRECTIONS (“DOC”),                     :
                                         :
                  Appellees              :




                                     ORDER



PER CURIAM                                               DECIDED: April 25, 2016


     AND NOW, this 25th day of April, 2016, the order of the Commonwealth Court is

AFFIRMED.